Title: Preliminary Will of Tadeusz Kosciuszko, [before 5 May 1798]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            [before 5 May 1798]
          
          I beg Mr. Jefferson that in case I should die without will or testament he should bye out of my money So many Negroes and free them. that the restante Sums should be Sufficient to give them aducation and provide for thier maintenance. that is to say. each should know before; the duty of a Cytysen in the free Government. that he must defend his Country. against foroign as well internal Enemies who would wish to change the Constitution for the worst. to inslave them by degree afterwards. to have good and human heart Sensible for the Sufferings of others. each must be maried and have 100. Ackres of Land. wyth instruments. Cattle for tillage and know how to manage and Gouvern it as well to know behave to neybourghs. always wyth Kindnes. and ready to help them to them selves frugal. to ther Children give good aducation i mean as to the heart, and the duty to ther Country, in gratitude to me to make thems’elves hapy as possible.
          
            T Kosciuszko
          
        